
	

116 S2018 IS: American Broadband Buildout Act of 2019
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2018
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2019
			Ms. Collins (for herself and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To provide Federal matching funding for State-level broadband programs.
	
	
		1.Short title
 This Act may be cited as the American Broadband Buildout Act of 2019.
 2.DefinitionsIn this Act: (1)Broadband internet access serviceThe term broadband internet access service—
 (A)means mass-market retail service by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service, but excluding dial-up internet access service; and
 (B)includes any service that the Commission finds to be providing a functional equivalent of the service described in subparagraph (A) or that is used to evade the protections set forth in part 8 of title 47, Code of Federal Regulations, or any successor thereto.
 (2)CommissionThe term Commission means the Federal Communications Commission. (3)Eligible entityThe term eligible entity means—
 (A)a State; or (B)an entity authorized by a State to spend funds for a purpose described in section 3 or 4.
 (4)Last-mile infrastructureThe term last-mile infrastructure means infrastructure the predominant purpose of which is to provide broadband internet access service to end users or end user devices, including households, businesses, community anchor institutions, public safety entities, and critical community facilities.
 (5)OverbuildingThe term overbuilding means deploying broadband infrastructure in an area that, prior to the deployment, already had— (A)facilities capable of providing broadband internet access service at a speed of not less than 25 megabits per second for downloads and 3 megabits per second for uploads; or
 (B)broadband infrastructure that was built using funds from a Federal or State program that were provided for the express purpose of deploying broadband infrastructure.
 (6)Qualifying projectThe term qualifying project means a project— (A)to construct last-mile infrastructure that will provide broadband internet access service at a speed of not less than 25 megabits per second for downloads and 10 megabits per second for uploads in an unserved area, without engaging in overbuilding; and
 (B)that is funded by a public-private partnership in which— (i)the State in which the project is located provides a portion of the funds; and
 (ii)the private company that will provide broadband internet access service to customers connected to the last-mile infrastructure provides not less than 25 percent of the funds.
 (7)StateThe term State has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153). (8)Unserved areaThe term unserved area means a census block in which broadband internet access service at a speed of not less than 25 megabits per second for downloads and 3 megabits per second for uploads is not available.
			3.Last-mile broadband infrastructure
 (a)In generalThe Commission shall award grants to eligible entities for qualifying projects. (b)Prioritization (1)In generalSubject to paragraph (2), if amounts made available to carry out this section are insufficient to finance all qualifying projects for which the Commission receives an application for funding under this section, the Commission shall give priority to qualifying projects in States in which, according to figure 32 in the report of the Commission entitled Internet Access Services: Status as of June 30, 2017, published in November 2018—
 (A)fewer than 68 percent of households subscribed to fixed terrestrial broadband internet access service with a speed of not less than—
 (i)10 megabits per second for downloads; and (ii)1 megabit per second for uploads; and
 (B)fewer than 40.5 percent of households subscribed to fixed terrestrial broadband internet access service with a speed of not less than—
 (i)25 megabits per second for downloads; and (ii)3 megabits per second for uploads.
 (2)High-cost, geographically challenged areasThe Commission shall ensure that not less than 15 percent of the amounts awarded under paragraph (1) are used in areas that are high-cost and geographically challenged, as determined by the Commission.
 4.Public awareness campaigns; digital literacy programsThe Commission shall award grants to eligible entities— (1)to carry out public awareness campaigns designed to highlight the value and benefits of broadband internet access service, in order to increase the adoption of broadband internet access service; and
 (2)to support digital literacy programs in areas in which a qualifying project that receives funding under section 3 is located.
			5.Federal share
 (a)In generalThe Federal share of the cost of a project, campaign, or program that receives funding under this Act shall be not more than 50 percent.
 (b)Non-Federal shareA State may use amounts received from the Secretary of Housing and Urban Development under the community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.), amounts received from the Appalachian Regional Commission established under section 14301(a) of title 40, United States Code, or amounts received from the Northern Border Regional Commission established under section 15301(a)(3) of title 40, United States Code, for the non-Federal share of the cost of a project, campaign, or program that receives funding under this Act.
			6.Transparency and accountability
 (a)Last-Mile broadband infrastructure grantsFor grants awarded under section 3, the Commission shall establish transparency and accountability rules under which—
 (1)after receiving an application for a grant to carry out a qualifying project in an area, the Commission shall determine whether the area is served or unserved using accurate and granular information regarding the availability of broadband internet access service at the sub-census block level;
 (2)the Commission shall— (A)permit a person or entity to challenge an initial determination of the Commission under paragraph (1); and
 (B)provide a period of not less than 45 days, after the Commission makes an initial determination under paragraph (1) with respect to an area, during which a provider of broadband internet access service may voluntarily submit information concerning the broadband internet access service that the provider offers in the area;
 (3)the Commission shall provide the public with notice of— (A)an initial determination with respect to an area under paragraph (1);
 (B)the final determination of whether an area is served or unserved after the process for challenging the initial determination, as described in paragraph (2), has concluded;
 (C)the entities that have applied for a grant; and (D)the results of any decision regarding a grant application, including by identifying—
 (i)each eligible entity that was awarded a grant; (ii)the areas that each grantee will serve using the grant funds;
 (iii)the nature of the service that each grantee will provide in each area described in clause (ii); and (iv)the amount that the Commission has authorized each grantee to use to carry out a qualifying project in each unserved area; and
 (4)the Commission shall establish— (A)broadband buildout milestones and periodic certifications that a grantee must submit to demonstrate compliance with the broadband buildout milestones;
 (B)a maximum buildout timeframe of 6 years from the date on which the Commission first awards a grant to an eligible entity;
 (C)periodic reporting requirements for grantees that identify— (i)the nature of the service provided in each unserved area; and
 (ii)the latitude and longitude coordinates of each location to which the grantee has provided broadband service in each census block;
 (D)penalties for noncompliance with— (i)the broadband buildout milestones under subparagraph (A);
 (ii)the certification requirements under subparagraph (A); and (iii)the reporting requirements under subparagraph (C);
 (E)procedures through which the Commission may recover grant funds, in whole or in part, from a grantee if the grantee defaults or does not comply with the requirements under this Act; and
 (F)any additional methods or reporting necessary to reduce waste, fraud, and abuse within the grant program.
 (b)Public awareness and digital literacy grantsFor grants awarded under section 4, the Commission shall establish transparency and accountability rules that—
 (1)require the Commission to provide the public with notice of— (A)the entities that have applied for a grant; and
 (B)the results of any decision regarding a grant application, including by— (i)identifying each eligible entity that was awarded a grant;
 (ii)identifying the areas that each grantee will serve using the grant funds; (iii)providing a summary of the projects that each grantee will carry out in each area described in clause (ii); and
 (iv)the amount that the Commission has authorized a grantee to use to carry out a public awareness campaign or support digital literacy programs in each area described in clause (ii); and
 (2)establish— (A)project milestones and periodic certifications that a grantee must submit to demonstrate compliance with the project milestones;
 (B)a maximum project completion timeframe of 6 years from the date on which the Commission first awards a grant to an eligible entity;
 (C)periodic reporting requirements for grantees to demonstrate progress in meeting the project milestones under subparagraph (A);
 (D)penalties for noncompliance with— (i)the project milestones under subparagraph (A);
 (ii)the certification requirements under subparagraph (A); and
 (iii)the reporting requirements under subparagraph (C); (E)procedures through which the Commission may recover grant funds, in whole or in part, from a grantee if the grantee defaults or does not comply with the requirements under this Act; and
 (F)any additional methods or reporting necessary to reduce waste, fraud, and abuse within the grant program.
 7.Authorization of appropriationsThere are authorized to be appropriated to the Commission to carry out this Act for fiscal year 2019, $5,000,000,000, to remain available until expended.
		
